PER CURIAM.
Upon a complaint by The Florida Bar this Court appointed a referee to conduct a hearing regarding Napier’s alleged misconduct. Napier tendered a conditional guilty plea for consent judgment, acknowledging his violation of article XI, Rule 11.02(4) of the Integration Rule, Bylaws section 11.-02(4)(c) and Disciplinary Rules 6-101(A)(3), 7-102(A)(5), 9-102(A), 9-102(B)(3) and 9-102(B)(4). The referee recommended that Napier be found guilty in accordance with his conditional plea and that he be given a public reprimand without appearance before the Board of Governors of The Florida Bar and payment of costs.
Neither side contests the referee’s report which we hereby adopt. Publication of this opinion in Southern Reporter will serve as the public reprimand.
Judgment for costs in the amount of $914.37 is hereby entered against respondent, for which let execution issue.
It is so ordered.
ADKINS, A.C.J., and OVERTON, ALDERMAN, EHRLICH and SHAW, JJ., concur.